                                                                                             FILED
                                                                                    2020 Feb-24 PM 04:26
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


                        UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ALABAMA
                           NORTHEASTERN DIVISION
 JOHNNY JEFFERSON,                          )
                                            )
       Plaintiff,                           )
                                            )
 V.                                         )   Case No.: 5:18-cv-2103-LCB
                                            )
 RELIANCE STANDARD LIFE                     )
 INSURANCE COMPANY,                         )
                                            )
       Defendants.                          )

                                 MEMORANDUM

      The parties have filed a Joint Stipulation of Dismissal (Doc. 10). Parties may

dismiss a lawsuit voluntarily by filing a stipulation of dismissal signed by all parties

who have appeared, except in suits involving class or derivative actions,

unincorporated associations, and receiverships. Fed. R. Civ. P. 41(a)(1)(A)(ii). None

of these exceptions apply in this case.

      Because the parties have filed a joint stipulation of dismissal signed by all

parties who have appeared, the case was dismissed with prejudice immediately upon

filing of the stipulation. Love v. Wal-Mart Stores, Inc., 865 F.3d 1322, 1325 (11th

Cir. 2017) (holding that a stipulation of dismissal is “self-executing” and dismisses

the case upon proper filing).

      The Clerk of Court is therefore DIRECTED to close this case.
DONE and ORDERED this February 24, 2020.



                        _________________________________
                        LILES C. BURKE
                        UNITED STATES DISTRICT JUDGE




                            2
